Citation Nr: 0605210	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  03-02 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for Post-Traumatic 
Stress Disorder (PTSD).  

2.  Entitlement to service connection for a panic disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran and his wife testified at a Board hearing 
at the RO in August 2003.  The issues on appeal were 
originally before the Board in June 2004 when they were 
remanded for additional evidentiary development.  


FINDINGS OF FACT

1.  The veteran participated in combat.  

2.  The veteran does not have PTSD related to his active duty 
service.  

3.  The veteran's panic disorder with Agoraphobia was not 
manifested during active duty service or for many years 
thereafter, nor is the panic disorder with Agoraphobia 
otherwise related to active duty service.




CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2005).

2.  Panic disorder with Agoraphobia was not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the August 
2002 statement of the case, the June 2005 supplemental 
statement of the case, and the August 2001 and June 2004 VCAA 
letters, have informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in the statement and supplemental 
statement of the case and in the June 2004 VCAA letter the 
appellant was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying the relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that the June 2004 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that the requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

In this case, the RO's decision in April 2000 came before 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in 
June 2004 regarding what information and evidence was needed 
to substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  Under these circumstances, the Board 
finds that all notification and development action needed to 
render a fair decision on this claim have been accomplished 
and that adjudication of the claim, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that that all VA and 
private treatment records have been obtained.  The veteran 
has been afforded VA examinations in connection with the 
claim.  The requirements of 38 C.F.R. § 3.159(c)(4) have been 
met.  The Board recognizes the representative's argument in a 
February 2006 Written Brief Presentation to the effect that 
the most recent VA examination was not responsive to the 
directions of the Board's remand.  The Board has reviewed the 
August 2004 examination report and finds it to be detailed 
and fully adequate for purposes of addressing both issues on 
appeal.  Significantly, no additional pertinent evidence has 
been identified by the appellant as relevant to the issue on 
appeal.  Under the circumstances of this particular case, no 
further action is necessary to assist the appellant.

Analysis

The first issue before the Board involves a claim of 
entitlement to service connection for PTSD.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in the line of duty 
or for aggravation of a pre-existing injury or disease in 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 
394-95 (1996)).  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

In addition to the criteria set forth above, if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
incurrence of the claimed in-service stressor.  Every 
reasonable doubt shall be resolved in favor of the veteran.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  In the current 
case, the evidence of record reflects that the veteran was 
awarded the Combat Infantryman's Badge.  The Board finds this 
award documents the veteran's participation in combat.  

The Board further finds, however, that service connection 
must be denied as the evidence demonstrates that the veteran 
does not have PTSD.  

The service medical records were silent as to complaints of, 
diagnosis of or treatment for any mental disorders.  Clinical 
evaluation of the veteran's psychiatric system was determined 
to be normal at the time of his exit examination which was 
conducted in April 1969.  The veteran also denied all 
pertinet symptomatology on a Report of Medical History he 
completed in April 1969.  The veteran testified before the 
undersigned in August 2003 that he had a breakdown during 
active duty but this was not reported.  The Board finds that 
the veteran's mere recitation of having a breakdown, without 
objective medical evidence to support the allegation, is not 
to be accorded any probative weight.  This is especially true 
when considering that the veteran is a lay person.  As a lay 
person, the veteran is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  His opinion as to the existence and etiology of a 
breakdown during active duty is without probative value.  

There is no competent evidence of the presence of PTSD in the 
post-service clinical records.  The records document the 
presence of panic attacks but do not include diagnoses or 
assessments of PTSD.  A private clinical record references a 
complaint of panic attack in 1998.  VA clinical records dated 
in the 2000's include assessments of panic disorder with 
agoraphobia.  The only clinical record which includes a 
reference to PTSD is dated in September 2001.  In September 
2001, the veteran was being evaluated for participation in a 
therapy group for Viet Nam veterans with emotional 
difficulties related to their war experiences.  The VA 
clinician recorded the veteran's war experiences and post-
service activity and noted that the veteran did appear to 
experience a significant degree of combat in Viet Nam.  The 
clinician opined, however, that the information gathered at 
the time of the interview was insufficient to document a 
diagnosis of PTSD.  

Two VA examinations have failed to diagnose the presence of 
PTSD.  

A VA examination was conducted in April 2002 to determine if 
the veteran currently has a mental disorder, to include PTSD, 
which was incurred in or aggravated by his active duty 
service.  The examiner noted that the veteran denied 
experiencing nightmares and denied avoidance behavior.  He 
did not necessarily have any remembrance of the Viet Nam war 
and was actually looking forward to a reunion of Viet Nam war 
veterans.  The examiner noted that there was no history 
indicating that the veteran had PTSD.  The Axis I diagnosis 
was panic disorder which appeared to have started after the 
veteran's discharge from active duty.  

The most recent VA PTSD examination was conducted in August 
2004.  After conducting a review of the claims file, 
computerized medical records and the results of psychological 
testing along with an interview and mental status examination 
of the veteran, the examiner opined that the veteran clearly 
had a panic disorder with agoraphobia.  The examiner further 
reported, however, that the diagnosis of PTSD was more 
problematic.  It was noted that the veteran reported a number 
of symptoms which could be suggestive of PTSD including 
exaggerated startle response, anhedonia, irritability, anger 
and sleep disturbance.   The examiner did not find a clear 
report of any significant distressful intrusive recollections 
and there was no clear evidence of any significant tendency 
to avoid cues that might remind the veteran of his traumatic 
experiences.  The examiner noted that there was virtually no 
mention of any PTSD symptomatology in the progress notes 
other than the one record which indicated that the clinician 
was unable to diagnosis PTSD.  The examiner opined that many 
of the symptoms reported by the veteran during the 
examination can be explained as components of the veteran's 
panic disorder or as more general personality 
characteristics.  Overall, the examiner found there was 
insufficient evidence to support a diagnosis of PTSD.  

The only evidence of record which indicates that the veteran 
currently has PTSD is the veteran's own allegations and 
testimony.  The veteran testified before the undersigned in 
August 2003 that his problems really began after he joined a 
veterans group.  He was treated by a private physician for 
anxiety and panic attacks for approximately five years 
beginning in the late 1980's.  The only person who informed 
the veteran that he had PTSD was a private physician, Dr. 
Fuller.  All current psychiatric treatment was through VA.  
With regard to the veteran's allegations that he currently 
has PTSD, the Board has found that he is a lay person and is 
not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  His opinion as to 
the existence and etiology of PTSD is without probative 
value.  With regard to the veteran's allegations that he was 
informed by a private physician that he had PTSD, it must be 
noted that the U.S. Court of Appeals for Veterans Claims has 
held that a lay person's statement about what a physician 
told him or her, i.e., "hearsay medical evidence," cannot 
constitute the medical evidence, as "the connection between 
what a physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  See Robinette 
v. Brown, 8 Vet. App. 69 (1995).  In this regard, the Board 
notes that, aside from the veteran's own testimony on the 
matter of what physician reported to him, the record is 
devoid of evidence substantiating any such admission by 
medical personnel.  The Board further notes that the veteran 
has not provided sufficient descriptive information for the 
Board to attempt to obtain these alleged records despite 
being informed repeatedly of the need to inform VA of all 
outstanding treatment records.  

There is no competent evidence of the presence of a psychosis 
within one year of discharge which would allow for a grant of 
service connection on a presumptive basis.  

The Board finds that there is no competent evidence of record 
demonstrating that the veteran currently experiences PTSD.  
Therefore, service connection for PTSD is not warranted.  See 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (service 
connection requires medical evidence showing that the veteran 
has the claimed disability).  

As there is no competent evidence supporting the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
PTSD claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) . 

With regard to the issue dealing with a panic attack, there 
is competent evidence of a current diagnosis of panic 
disorder with Agoraphobia.  Therefore, there is evidence of 
current disability with regard to this issue.  

Nevertheless, the Board is also compelled to conclude that 
the preponderance of the evidence is against entitlement to 
service connection for the panic disorder with Agoraphobia.  
As noted earlier, service medical records do not document any 
pertinent psychiatric complaints or symptoms.  The veteran 
actually denied such symptomatology at the time of his 
discharge examination.  Moreover, there is no persuasive 
supporting evidence that a panic disorder with Agoraphobia 
was manifested close in time to service.  

The veteran's August 2003 hearing testimony focused on post-
service problems with panic attacks, and it does not appear 
from his statements that he is alleging that he began 
suffering panic attacks during combat.  Therefore, the 
provisions of 38 U.S.C.A. § 1154(b) would not appear to be 
applicable.  

In fact, it appears from the record that the veteran's panic 
disorder may have first been manifested in the 1980's.  In 
this regard, the report of an April 2002 examination refers 
to a history of panic attacks first noted about 17 years 
before.  The examiner did note that the veteran stated that 
his first panic attack happened in Vietnam, but that it did 
not appear to be a clearly spontaneous panic attack and that 
after returning from Vietnam and even after being out of the 
service, he did not have any panic attack for awhile.  The 
examiner opined that the panic disorder appeared to have 
started after service. 

The August 2004 VA examiner fully explored the history of the 
panic disorder and concluded that while it was certainly 
possible that the panic disorder was related to service, 
there was no documentation until the mid 1980's and that 
there was simply no way to estimate the likelihood of a nexus 
to service.  The Board believes that the only reasonable 
reading of the VA examiner's comments is that it would be 
purely speculative, based on the evidence, to suggest a 
causal link to service.  

The Board finds that the preponderance of the evidence is 
also against entitlement to a panic disorder with 
Agoraphobia.  


ORDER

Entitlement to service connection for PTSD is not warranted.  
Entitlement to service connection for panic disorder with 
Agoraphobia is not warranted.  The appeal is denied as to 
both issues. 


______________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


